Montgomery, J.:
I am not in agreement with the limited definition given by the majority to the word “services” as it is used in section 4 of the Municipality Authorities Act of 1945, as amended, 53 P.S. §306B(h). In my opinion, “services” are rendered to the public by Authorities equally as much in the acquisition of facilities as in the use of same. The Common Pleas Court is given jurisdiction over rates and services generally. It is not limited to cases in which services merely reflect upon the reasonableness or uniformity of rates, although it is difficult to imagine where such reflection does not occur. The Act is specific: “Any person questioning the reasonableness or uniformity of any rate fixed by any Authority or the adequacy, safety and reasonable*131ness of the Authority’s services, including extensions thereof, may bring suit against the Authority in the court of common pleas . . .” (Emphasis supplied.)
In Yezioro v. North Fayette County Municipal Authority, 193 Pa. Superior Ct. 271, 164 A. 2d 129, this Court recognized the jurisdiction of the Common Pleas Court to compel the Authority to accept an abandoned private water line so that it might fulfill its obligation to serve the public; and it went further, to recognize the court’s power to retain jurisdiction “for the purpose of ascertaining what repairs or replacements should be made in the event that the line loss or leakage becomes excessive or the line unserviceable.”
The question which naturally follows and which must be answered in this case is: If the court, in that case, may give its attention to the adequacy, safety and reasonableness of the facilities of the Authority for the purpose of determining the propriety of abandoning same, why may it not in the present case give its attention to similar facilities for the purpose of acceptance? The only difference I can observe between the two situations is that in the Yezioro case the Authority contended that the water line leaked unreasonably and should be abandoned, whereas in the present case, the customers contended the sewer leaked and admitted unreasonable amounts of outside water, for which reason it should not be accepted by the Authority.
The definition of “service” under the Public Utility Law, Act of May 28, 1937, P. L. 1053, as amended, 66 P.S. §1102(20), covers the present situation by its broad definition, “ ‘Service’ is used in this act in its broadest and most inclusive sense, . . .” The Municipality Authorities Act contains no definition of the term and therefore places no limitation on its generally accepted definition, which should be adopted under the provisions of the Statutory Construction Act of May 28,1937, P. L. 1019, art. Ill, §33, 46 P.S. §533, “Words *132and phrases shall be construed according to rules of grammar and according to their common and approved usage; . . ,”1
Furthermore, I fail to see any service rendered by the Authority in this case other than to provide the sewer. It will not treat the sewage. It, or its lessee, will merely permit customers to empty sewage into its sewer, which sewage thereafter will flow by gravity to and empty into the system of the Hollidaysburg Sewer Authority for disposal. This Authority, in fact, will do nothing more than have the sewer built. It has arranged to lease it immediately upon acceptance to the Township of Logan. If no appeal is allowed from this single function or act, the doors will be opened wide to possible fraud.
It may be argued further (without necessity, in my opinion), that jurisdiction should attach because this complaint is also related to the rates, which these petitioners will be required to pay, since they will be fixed by the amount of water that flows through the sewer. If excess water in unreasonable amounts finds its way into the sewer from infiltration outside of the connections made by the customers, the rates will necessarily be higher.
I firmly believe that the Municipality Authorities Act of 1945 has given the Common Pleas Court jurisdiction in this case.
I also disagree with the majority in its conclusion that the complaint filed by the appellant does not set *133forth sufficient factual allegations.2 It contains the allegation that the sewer does not meet contractual requirements as to infiltration of outside water under conditions that would exist in wet weather. Of course water would not infiltrate in unreasonable amounts in dry weather, because there would be no outside water present to infiltrate. However, when water is present on the outside, the sewer is so defective that such water will find its way into it to cause the complainants to pay unreasonable rates for their sewage rights. This ig the only meaning to be placed on the allegations of the complaint. It is not “pure speculation” and does set forth presently existing factual matters, in my opinion. If such conditions can be proved to exist, it naturally follows that the Authority abused its discretion in accepting the sewer.
I dissent and would reinstate the complaint.

 In Commonwealth v. Fidelity & Deposit Company of Maryland, 355 Pa. 434, 438, 50 A. 2d 211, 213, our Supreme Court placed its appproval on the following statement made by the lower court in that case, “The phrase ‘for service rendered by public utilities’ was obviously intended to cover facilities such as electricity, gas •and telephones supplied by public utilities.”


 “When the weather was sufficiently wet for a satisfactory wet weather inspection, the amount of infiltration and seepage of water from outside the system was substantially in excess of that permitted by the said Contract.” (5a)
“Experience conclusively proved the Plaintiff and its members to be correct as the said sewer system had extremely excessive infiltration and seepage all during the wet weather of the winter of 1960-61 and the spring of 1961. Although repairs were made to the said sewer system in 1961, following the repairs, during a period of decreasing wet weather, the infiltration and seepage continued to be in excess of the maximum allowable under the Contract. Not until the dry weather of the summer of 1961 was the infiltration and seepage below the maximum allowed by the Contract.” (7a)